COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
TRINITY DRYWALL SYSTEMS, LLC,
 
                            Appellant,
 
v.
 
 
TOKA GENERAL CONTRACTORS, LTD AND VINEYARD
  VILLAGE, MSV, LLC.,
 
                           
  Appellees.


§
 
§
 
§
 
§
 
§
 
§ 
 


 
No. 08-12-00041-CV
 
Appeal from the
 
67th
  District Court
 
of Tarrant
  County, Texas 
 
(TC# 67-240386-09) 
 



 
 
MEMORANDUM  OPINION
Pursuant
to Tex.R.App.P. 42.1, Appellee, Toka General Contractors, Ltd., has
moved to dismiss its cross-appeal against Appellant, Trinity Drywall Systems,
LLC.  Appellant does not oppose
Appellee’s motion.  Concluding that
dismissing Appellee’s cross-appeal against Appellant will not prejudice
Appellant, we grant the motion and dismiss the cross-appeal.  See Tex.R.App.P. 42.1(b)(the
court may dispose of a severable portion of the proceeding if disposal will not
prejudice the remaining parties).  Because
there is no agreement between the parties as to costs and Appellee is seeking
relief in its role as Cross-Appellant, we assess costs against Appellee.  See Tex.R.App.P. 42.1(d)(absent
agreement of the parties, the court will tax costs against the appellant).
 
May 16, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff,
JJ